


110 HR 770 IH: Iran Nuclear Nonproliferation

U.S. House of Representatives
2007-01-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 770
		IN THE HOUSE OF REPRESENTATIVES
		
			January 31, 2007
			Ms. Lee (for herself,
			 Ms. Woolsey,
			 Mr. Kucinich,
			 Mr. Conyers, and
			 Ms. Waters) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs, and in addition to the Committees on
			 Armed Services and
			 Select Intelligence (Permanent
			 Select), for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To prohibit the use of funds to carry out any covert
		  action for the purpose of causing regime change in Iran or to carry out any
		  military action against Iran in the absence of an imminent threat, in
		  accordance with international law and constitutional and statutory requirements
		  for congressional authorization.
	
	
		1.Short titleThis Act may be cited as the
			 Iran Nuclear Nonproliferation
			 Act.
		2.FindingsCongress finds the following:
			(1)Numerous bi-partisan commissions and study
			 groups, including the Iraq Study Group co-chaired by James A. Baker III and Lee
			 H. Hamilton, a 2004 working group established under the Council on Foreign
			 Relations and co-chaired by Robert Gates and Zbigniew Brzezinski, and a 2001
			 Atlantic Council of the United States Working Group, co-chaired by Lee H.
			 Hamilton, James Schlesinger, and Brent Scowcroft have called for various forms
			 of dialogue and engagement with Iran in order to achieve United States
			 strategic interests in the Middle East region.
			(2)Implementing effective strategies to
			 deflect or deter Iran from acquiring nuclear weapons, or pursuing the
			 development of nuclear weapons capabilities, is an important United States
			 strategic interest.
			(3)Establishing a diplomatic dialogue with the
			 Government of Iran and deepening relationships with the Iranian people would
			 help foster greater understanding between the people of Iran and the people of
			 the United States and would enhance the stability and security of the Persian
			 Gulf region, including by reducing the threat of the proliferation or use of
			 nuclear weapons in the region, while advancing other United States foreign
			 policy objectives in that region.
			(4)The Iraq Study Group Report states
			 Iran’s interests would not be served by a failure of U.S. policy that
			 led to chaos and the territorial disintegration of the Iraqi state, and
			 therefore, the Government of the United States should build upon this mutual
			 interest to develop a diplomatic dialogue with the Government of Iran
			 concerning deteriorating conditions in Iraq, which can become a basis of
			 broader future United States-Iranian engagement.
			(5)Given the dispersal of Iran’s nuclear
			 program at sites throughout the country and their proximity to urban centers,
			 the use of military force against Iran would be extraordinarily difficult and
			 probably ineffective, the immediate consequences and loss of life would be
			 drastic, and the long-term instability generated would be against long-term
			 United States interests in the region.
			(6)Any military action designed to eliminate
			 Iran’s capacity to produce nuclear weapons would run the significant risk of
			 reinforcing and accelerating the desire of the Government of Iran to acquire a
			 nuclear deterrent and compounding nationalist passions in defense of that very
			 course, and would most likely also generate hostile Iranian initiatives in Iraq
			 and Afghanistan.
			(7)Together, the ongoing efforts of the
			 International Atomic Energy Agency (IAEA) along with corresponding multilateral
			 sanctions recently adopted by the United Nations Security Council offer a
			 viable path for steering Iran’s nuclear efforts along peaceful lines, provided
			 that there is close multilateral coordination and steadfastness in the
			 adherence to the sanctions and firm United States leadership in support of the
			 multilateral effort.
			(8)According to the
			 most definitive United States intelligence reports, Iran is likely a decade
			 away from acquiring the know-how and material to have an option to build a
			 nuclear weapon, and even the most pessimistic analysis by outside experts puts
			 the timeline at least three years away, assuming Iran suffers no setbacks
			 during development, which would be unprecedented.
			3.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)full diplomatic, political, and economic
			 relations between the United States and Iran cannot be normalized unless and
			 until enforceable safeguards are put in place to prevent weaponization of
			 Iran’s nuclear program and the Government of Iran ends its support for
			 international terrorist groups, but the attainment of these policy objectives
			 should not constitute preconditions for any diplomatic dialogue; and
			(2)no congressional
			 authorization for the use of military force in any Act of Congress enacted
			 before the date of the enactment of this Act constitutes, either implicitly or
			 explicitly, an authorization for the use of military force against Iran or its
			 nuclear program.
			4.Statement of
			 PolicyIt is the policy of the
			 United States not to enter into a preemptive war against Iran in the absence of
			 an imminent threat, and then only in accordance with international law and
			 constitutional and statutory requirements for congressional
			 authorization.
		5.Limitation on use
			 of fundsNo funds appropriated
			 or otherwise made available to the Department of Defense or any other
			 department or agency of the Government of the United States may be used to
			 carry out any covert action for the purpose of causing regime change in Iran or
			 to carry out any military action against Iran in the absence of an imminent
			 threat, in accordance with international law and constitutional and statutory
			 requirements for congressional authorization.
		
